Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or disclose alone or in combination the highlighted portions below.

1. (Original) A system for visualizing call routing data associated with a
telecommunications identifier, the system comprising:
a client interface structured to communicate with a telecommunications management
platform having a database that stores call routing data; and
a parsing tool associated with the client interface, wherein the parsing tool receives call routing data associated with the telecommunications identifier in response to a query of the database, and wherein the parsing tool generates parsed data by parsing the call routing data, the parsed data structured to display the call routing data in a tree format on the client interface.

11. (Original) A method for visualizing call routing data associated with a
telecommunications identifier, the method comprising:
generating a query command via a client interface in communication with a
telecommunications management platform having a database that stores call routing data;
receiving call routing data associated with the telecommunications identifier;
parsing, via a parsing tool associated with the client interface, the call routing data to generate parsed data; and
displaying the parsed data in the client interface, wherein the displayed parsed data depicts the call routing data in a tree format.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the

to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful,
the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official
fax phone number for the organization where this application or proceeding is assigned
is 571-273-8300. However, unofficial faxes can be direct to the examiners computer
at 571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http:/7pair-direct.uspto.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).gov.
14Jan2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652